 Exhibit 10.23




AMENDMENTS TO EMPLOYMENT AGREEMENTS


ARIAD Pharmaceuticals, Inc. (the “Company”) entered into an amendment to the
employment agreement between the Company and each of the following executive
officers, on October 14, 2008, to extend the term of employment thereunder as
follows:



 
Term of Agreement Extended
Name and Title
From
To
 
(December 31 of each year)
Harvey J. Berger, M.D.
Chairman and Chief Executive Officer
2011
2013
     
David L. Berstein, Esq.
Senior Vice President, Chief Intellectual Property Officer
2010
2011
     
Timothy P. Clackson, Ph.D.
Senior Vice President, Chief Scientific Officer
2010
2012
     
Edward M. Fitzgerald
Senior Vice President, Chief Financial Officer and Treasurer
2010
2012
     
Pierre F. Dodion, M.D.
Senior Vice President, Chief Medical Officer
2009
2011
     
Raymond T. Keane, Esq.
 Vice President, General Counsel, Secretary and Chief Compliance Officer
2010
2011
     
Matthew E. Ros
 Vice President, Commercial Operations
2010
2011





The term of employment for each officer is thereafter subject to automatic
renewal for successive one-year terms (three-year terms in the case of Dr.
Berger) absent notice to the contrary by either party.